Name: 90/495/EEC: Council Decision of 24 September 1990 introducing a Community financial measure with a view to the eradication of infectious haemopoietic necrosis of salmonids in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  agricultural policy;  economic analysis;  agricultural activity
 Date Published: 1990-10-06

 Avis juridique important|31990D049590/495/EEC: Council Decision of 24 September 1990 introducing a Community financial measure with a view to the eradication of infectious haemopoietic necrosis of salmonids in the Community Official Journal L 276 , 06/10/1990 P. 0037 - 0039 Finnish special edition: Chapter 3 Volume 34 P. 0174 Swedish special edition: Chapter 3 Volume 34 P. 0174 *****COUNCIL DECISION of 24 September 1990 introducing a Community financial measure with a view to the eradication of infectious haemopoietic necrosis of salmonids in the Community (90/495/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 23 (4) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas infectious haemopoietic necrosis (IHN) of salmonids is a highly contagious viral disease which may cause very important losses to farms; Whereas it is necessary, in the first instance, to lay down appropriate surveillance measures in order to obtain the information necessary to implement possible measures for the elimination of the disease; Whereas it is appropriate that Member States present an eradication plan; Whereas the Community financial aid will consist of a partial reimbursement of the expenditure incurred by the Member States for sampling operations and the necessary laboratory examinations; Whereas the measures must be adopted following a procedure in which the Member States and the Commission act in close association, HAS ADOPTED THIS DECISION: Article 1 Three months after the adoption of this Decision, Member States must submit a plan for assessing, by means of an epidemiological survey carried out in their territory, the rate of infection in the Community of infectious haemopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS). Article 2 For the purposes of this Decision: 1. 'farm' shall mean any establishment or, in general, any geographically defined installation in which salmonids are reared or kept with a view to their being placed on the market; 2. 'approved laboratory' shall mean a laboratory located in the territory of a Member State, designated by the competent authority, under its responsibility, to carry out the examinations provided for in this Decision. Article 3 The plan referred to in Article 1 shall provide for: 1. the central authorities which are to implement and coordinate the plan; 2. the registration of farms engaged in salmonid rearing; 3. the monitoring of movements of salmonids; 4. sampling for virus and/or serological detection on the farms engaged in salmonid rearing; the number of samples to be taken must depend on the animal health situation; 5. the transfer of samples to an approved laboratory for submission there to a virological and/or serological examination for the detection of IHN and, where relevant, VHS viruses; 6. the estimated unit costs for sampling and laboratory examination, as well as estimated total costs for carrying out the operations. Article 4 The Commission shall examine the plans drawn up by the Member States in order to ascertain whether they meet the conditions for their approval or whether they should be amended in any way. The plans, including any amendments to them, shall be approved in accordance with the procedure provided for in Article 10. Article 5 The measure provided for in this Decision shall qualify for financial aid from the Community. Article 6 1. Community financial assistance shall be granted for a period of one year from the date fixed by the Commission in its decisions approving the plans referred to in Article 1. 2. The estimated assistance to be charged to the Community budget under the Chapter covering expenditure relating to agriculture shall be ECU 2 million for the duration of the period provided for in paragraph 1. Article 7 1. On condition that all the measures laid down are applied and are in compliance with the plan approved pursuant to Article 4, the expenditure incurred by the Member States pursuant to points 4 and 5 of Article 3 shall qualify for Community financial aid within the limits laid down in Article 6. 2. The Community shall refund 50 % of the expenditure referred to in paragraph 1. 3. Detailed rules for the application of this Article shall be adopted, as required, in accordance with the procedure laid down in Article 10. Article 8 1. Applications for payment shall relate to expenditure incurred by the Member States during the calendar year and shall be submitted to the Commission before 1 July of the following year. 2. The Commission shall decide on aid after consulting the Committee referred to in Article 10. 3. Detailed rules for the application of this Article shall be adopted, as required, in accordance with the procedure laid down in Article 10. Article 9 Articles 8 and 9 of Regulation (EEC) No 729/70 (1), as last amended by Regulation (EEC) No 2048/88 (2), shall apply mutatis mutandis. Article 10 1. Where the procedure laid down in this Article is to be followed, the matter shall be referred without delay by the chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee, set up by Decision 68/361/EEC (3). 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of Decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. 4. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 11 Experts from the Commission may, working together with the competent authorities, carry out on-the-spot checks to ensure that the plans referred to in Article 1 are being applied. The Commission shall inform the Member States within the committee referred to in Article 10 of the results of the plans in the light of the information provided by the Member States, who shall submit a report to the Commission together with the applications for payment and any reports from experts who, acting on behalf of the Community and appointed by the Commission, have made on-the-spot visits. Article 12 On the basis of the results of the surveys referred to in Article 1, the Commission shall submit a report, together with any suitable proposals or decisions within the framework of Article 5 (2) of Decision 90/424/EEC. Article 13 This Decision is addressed to the Member States. Done at Brussels, 24 September 1990. For the Council The President V. SACCOMANDI (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No C 327, 30. 12. 1989, p. 59. (3) OJ No C 113, 7. 5. 1990, p. 219. (4) OJ No C 124, 21. 5. 1990, p. 3. (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 185, 15. 7. 1988, p. 1. (3) OJ No L 255, 18. 10. 1968, p. 23.